Citation Nr: 0841114	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-34 308	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1974 to December 
1977.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2004 rating action that denied 
service connection for a bilateral knee disability on the 
grounds that new and material evidence to reopen the claim 
had not been received.

In March 2008, the veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

By decision of May 2008, the Board reopened the claim for 
service connection for a bilateral knee disability on the 
basis of new and material evidence, and remanded the 
underlying claim for service connection on the merits to the 
RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The service medical records document chronic bilateral 
knee chondromalacia during military service.   

3.  The post-service medical evidence shows a continuity of 
bilateral knee symptomatology following service, and the 
medical evidence of record indicates a link between the 
current bilateral knee disability and service. 




CONCLUSION OF LAW

The criteria for service connection for a bilateral knee 
disability are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he currently suffers from a 
bilateral knee disability of service origin.  At the March 
2008 Board hearing, the veteran testified that he injured his 
knees in service and sought medical treatment from his ship's 
doctor.  His wife attested to his knee problems since 
service, and testified that he complained to her about his 
knees and sought medical attention for his knees while in 
service.  

In this case, the service medical records show that the 
veteran was seen for complaints of bilateral knee pain in 
June 1976 and September, October, and December 1977.  The 
impressions were chondromalacia.  The December 1977 
separation examination noted that the veteran had chronically 
complained of bilateral knee pain diagnosed as 
chondromalacia.

Received in December 2007 was a statement from a service 
comrade who was stationed aboard the same ship as the 
veteran.  The serviceman stated that he knew that the veteran 
went on sick call on several occasions to see the ship's 
doctor with knee complaints.

In a December 2007 statement, the veteran's wife stated that 
she married the veteran in February 1975 while he was in 
military service, and that he told her that he had injured 
his knees while playing basketball in service, and that he 
sought medical attention for his knees in service.  In an 
October 2008 statement, the veteran's wife stated that the 
veteran continued to have knee problems post service, and 
that she bought him non-prescription medication for knee 
pain.        

Post service, on November 1983 VA examination the veteran 
gave a history of knee injuries in service.  After current 
examination and X-rays of both knees which were normal, the 
physician stated that he found no disability in either knee.  
Subsequent September 1991 X-rays of both knees were also 
normal.

On September 1999 examination by K. R., M.D., the veteran 
gave a 3-month history of left knee pain and swelling.  He 
recalled no discrete injury.  X-rays revealed degenerative 
changes of the medial patellofemoral compartment, and the 
impression was left knee degenerative joint disease and 
synovitis with effusion.

January 2003 VA X-rays revealed marginal osteophytes at the 
distal femur and upper tibia medially, consistent with early 
left knee osteoarthritis.  The right knee was normal.

June 2003 VA magnetic resonance imaging (MRI) revealed a 
posterior horn medial meniscus tear, small joint effusion, 
chondromalacia, and a stable osteochondral defect in the 
right knee.  In the left knee, there was a posterior horn 
medial meniscus tear, moderate joint effusion, degenerative 
osteophytes, and chondromalacia.

January 2004 VA outpatient examination showed bilateral knee 
pain with symptoms consistent with a meniscal tear and 
arthritis.  On November 2005 VA orthopedic examination, the 
veteran gave a history of knee injury in the 1970s.  After 
current examination and additional outpatient examinations in 
June and July 2006, the assessments were bilateral knee 
osteoarthritis.

On July 2008 VA orthopedic examination, the physician 
reviewed the veteran's claims folder.  The veteran gave a 
history of inservice knee injury while playing basketball.  
After current examination, the assessment was moderate, 
bilateral knee osteoarthritis.  The examiner noted that it 
was clear that the veteran had knee pain in service and ever 
since, and that chondromalacia patella could lead to 
degenerative changes in the patellofemoral joint and a torn 
meniscus typically did lead to osteoarthritis down the road, 
and he opined that it was definitely plausible that injuries 
incurred in service could be contributing to the veteran's 
osteoarthritis, although it would be speculative to state to 
what degree.

November 2008 VA right knee MRI revealed a posterior horn 
medial meniscus tear, moderate to large joint effusion, 
chondromalacia, and prepatellar bursitis.

In view of the service medical records documenting the 
veteran's chronic bilateral knee complaints diagnosed as 
chondromalacia during service, the post-service medical and 
testimonial evidence showing a continuity of bilateral knee 
symptomatology following service up to the present time, and 
the medical evidence of record indicating a link between the 
current bilateral knee disability and military service, the 
Board finds that the criteria for service connection for a 
bilateral knee disability are met.  In this regard, the Board 
points out that the July 2008 VA medical opinion that it was 
definitely plausible that the veteran's knee injuries 
incurred in service could be contributing to his current 
osteoarthritis is the only medical opinion of record that 
addresses the question of the relationship between the 
veteran's current bilateral knee disability and his military 
service, and the record contains no contrary opinion to weigh 
against the claim.    


ORDER

Service connection for a bilateral knee disability is 
granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


